Citation Nr: 0627916	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-05 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was subsequently 
transferred to the RO in Hartford, Connecticut.  Records show 
the appellant failed to appear, without indication of cause, 
for a scheduled personal hearing in June 2006.  Therefore, 
his request for a hearing must be considered as having been 
withdrawn.  See 38 C.F.R. § 20.702 (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record includes a diagnosis of hepatitis 
C, but does not indicate the disorder is associated with any 
established event, injury, or disease during active service.

3.  The evidence of record includes a diagnosis of diabetes 
mellitus, but does not indicate the disorder is associated 
with any established event, injury, or disease during active 
service.

4.  The evidence of record includes a diagnosis of PTSD, but 
does not indicate the disorder is associated with any 
established event, injury, or disease during active service.

5.  The evidence of record includes a diagnosis of a 
lumbosacral spine disorder, but does not indicate the 
disorder is associated with any established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  A hepatitis C virus was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Diabetes mellitus was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  PTSD was not incurred in or aggravated by service nor as 
a result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  A lumbosacral spine disorder was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in December 2001.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any failure of VA to notify the veteran of the duty to 
notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

While the VCAA duty to assist requires that VA make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim, in the case of records 
requested to corroborate a claimed stressful event in service 
the claimant must provide information sufficient for the 
records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).  In this case, the veteran is shown to have 
been adequately advised of the type of information necessary 
for additional assistance on his behalf, but that he has not 
provided any specific information as to these matters.  In 
the absence of probative evidence of an established event, 
injury, or disease related to these matters, the Board finds 
there is no reasonable possibility that an additional medical 
opinion would substantiate his claims.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claims would not 
cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(c)(3) (2005).  Organic diseases and disabilities 
which are a secondary result of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin (See paragraph (d) of 38 C.F.R. 
§ 3.301 regarding service connection where disability or 
death is a result of abuse of drugs.).  Drug abuse means the 
use of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d). 

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a), 38 C.F.R., incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of hepatitis C, diabetes 
mellitus, PTSD, or a chronic lumbosacral spine disorder.  
Records dated in January 1970 include a diagnosis of passive 
aggressive personality with no disqualifying mental defects.  
An April 1970 report shows the veteran was treated for a low 
back strain, without evidence of any chronic low back 
disorder.  Personnel records show the veteran served in 
Okinawa and the service department has reported there was no 
evidence the veteran had any service in Vietnam.  During a VA 
hospitalization beginning in August 1992, the veteran 
reported that he was never in combat during his military 
service.

In statements in support of his claim the veteran asserted he 
acquired hepatitis C as a result of needle gun vaccinations 
in basis training.  He also stated he believed he had 
developed diabetes mellitus as a result of his hepatitis C.  
In correspondence dated in February 2006 the veteran's 
service representative implied that hepatitis C might have 
been acquired as a result of sexual contact during active 
service.  No information was provided identifying any in-
service stressor event.

The medical evidence of record includes diagnoses of 
hepatitis C, diabetes mellitus, PTSD, and a chronic low back 
disorder.  Private hospital records dated in February 1984 
show the veteran was involved in a motor vehicle accident and 
sustained blunt abdominal and chest trauma and underwent 
splenectomy.  It was also noted that he had a history of 
rheumatoid arthritis.  VA report of a period of 
hospitalization from September to October 1988 noted the 
veteran admitted a history of intravenous drug use in 1970, 
1977, and 1988.  A July 1989 private medical report noted the 
veteran admitted having injected heroin during service 
overseas and that problems with back stiffness began after 
his motor vehicle accident in 1984.  He also reported that at 
the time of the accident he had been driving while 
intoxicated and was subsequently convicted of manslaughter.  
The diagnoses included PTSD associated with a car accident in 
1984 and possible lumbar disc disease.  An October 1992 VA 
hospital report included a diagnosis of borderline diabetes 
mellitus without opinion as to etiology.  VA report of a 
period of hospitalization from April 1999 to August 1999 
included diagnoses of heroin dependence, diabetes mellitus, 
and hepatitis C.  

Based upon the evidence of record, the Board finds there are 
diagnoses of hepatitis C, diabetes mellitus, PTSD, and a 
lumbosacral spine disorder; however, there is no competent 
evidence indicating that these disorders are associated with 
any established event, injury, or disease during active 
service.  To the extent the veteran has implied in statements 
during medical treatment that he contracted hepatitis C as a 
result of illegal intravenous drugs during active service, 
the Board finds service connection is precluded because drug 
abuse is deemed not to have been in the line of duty.  See 
38 C.F.R. § 3.301(d).  

While the veteran believes his hepatitis C, diabetes 
mellitus, PTSD, and a lumbosacral spine disorder were 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a lumbosacral spine 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


